Citation Nr: 1741835	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  11-15 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for the Veteran's service-connected postoperative residuals in the left shoulder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty from October 2000 to December 2000, September 2003 to November 2006, and June 2008 to July 2009.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The decision granted service connection for instability and impingement in the Veteran's left shoulder, status post arthroscopy, and assigned a noncompensable evaluation.

In a June 2011 rating decision, the RO in Waco, Texas granted temporary total ratings for postsurgical convalescence from September 2009 to October 2009, December 2009 to June 2010, and December 2010 to January 2011.  For all other periods on appeal, the RO increased the Veteran's left shoulder disability rating to 10 percent.  

In a January 2013 rating decision, the RO in Waco, Texas granted temporary total ratings for post-surgical convalescence from September 2012 to December 2012.  For all other periods on appeal, the Veteran's left shoulder disability rating remains at 10 percent.  

The Board considered the claim in June 2016, on which occasion it was remanded to verify the Veteran's new address and schedule a hearing before a Veterans Law Judge (VLJ).

The Veteran testified before the Board at a January 2017 hearing at the RO in St. Petersburg, Florida.  A transcript of the hearing was associated with the claims file and reviewed.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Additional development is required before the Board can adjudicate the issue on appeal.

The RO in Waco, Texas scheduled an examination for June 2014, and the Veteran did not appear; however, there is no correspondence or indication in the claims file that VA sent the Veteran notice of the scheduled examination.  Even if the RO did mail the Veteran such notice, it is unclear whether he received it.  The record reflects that other items mailed by VA to the Veteran's former mailing address in Texas in 2015 were returned as undeliverable.  The Veteran should be scheduled for a new examination.

Additionally, on remand, any outstanding, pertinent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records.  Additionally, notify the Veteran that he may submit any relevant VA and private treatment records in his possession to VA.

2.  Then, schedule the Veteran for an examination for his service-connected post-operative residuals of the left shoulder.  The examiner is to address the following:

a.  Test ranges of motion and consider pain on both passive and active motion.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, then the examiner should clearly explain why that is so.

b.  The examiner should express an opinion on whether pain, fatigability, or other factors could significantly limit functional ability, to include during any current or past flare-ups.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion lost due to pain on use or during flare-ups.

3.  Then, readjudicate the issue on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case with consideration to all pertinent evidence, and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and arguments on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999) (per curiam).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the U.S. Court of Appeals for Veterans Claims (CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the CAVC.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2016).

